Order filed April 12, 2016




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-16-00060-CV
                                    ____________

                  WILLIAM SATTERWHITE, JR., Appellant

                                        V.

 STEVEN AKINS AND HOUSTON PRESS, L.P. AND CRAIG MALISOW,
                          Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1061321

                                    ORDER

      Appellant William Satterwhite, Jr. filed a notice of appeal in this case on
February 1, 2016. To date, appellant has not paid the filing fee of $205.00. No
evidence that appellant is excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5. Therefore, the
court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before April 27, 2016. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, his appeal will be dismissed.

                                        PER CURIAM